Exhibit 10.5

THE PMI GROUP, INC.

ADDITIONAL BENEFIT PLAN

(September 1, 2007 Restatement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS    1       1.01    “Affiliate”    1
      1.02    “Board of Directors”    1       1.03    “Change in Control Event”
   1       1.04    “Committee”    2       1.05    “Company”    3       1.06   
“Disability” or “Disabled”    3       1.07    “Employer”    3       1.08   
“Final Average Compensation”    3       1.09    “Participant”    3       1.10   
“Plan”    3       1.11    “Retirement Plan”    3       1.12    “Retired
Participant”    3       1.13    “Separation from Service”    3       1.14   
“Specified Participant”    4       1.15    “Spouse”    4       1.16    “Trust”
   4 ARTICLE II INTRODUCTION    4       2.01    Purpose    4       2.02   
Administration    4 ARTICLE III ELIGIBILITY AND AMOUNT OF BENEFITS    5
      3.01    Eligibility    5       3.02    Amount of Benefit    5       3.03
   Preretirement Surviving Spouse Benefit    5       3.04    Death Benefits
After Retirement    5 ARTICLE IV PAYMENT OF BENEFITS    6       4.01    Payment
of Benefits    6       4.02    Required Six-Month Delay of Payment to a
Specified Participant    6       4.03    Retirement Plan Termination    6
      4.04    Facility of Payment    6       4.05    Review of Benefit
Determinations    6       4.06    Payment and Funding of Benefits    6
      4.07    Contributions to Trust Upon a Change in Control Event    6 ARTICLE
V MISCELLANEOUS    7       5.01    Action by Company    7       5.02   
Amendment and Plan Termination    7       5.03    No Effect on Employment    7

 

-i-



--------------------------------------------------------------------------------

      5.04    Assignment of Benefits    7       5.05    Applicable Law    7
      5.06    Construction    7       5.07    Governing State Law; Severability
   7       5.08    Number    8       5.09    Participation of Affiliates    8
      5.10    Indemnification    8       5.11    Income Inclusion Under Section
409A of the Code    8       5.12    No Guarantees Regarding Tax Treatment    8

 

-ii-



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.01 “Affiliate” means each corporation, trade or business which is, together
with any Employer, a member of a controlled group of corporations or an
affiliated service group or under common control (within the meaning of section
414(b), (c) or (m) of the Code), but only for the period during which such other
entity is so affiliated with the Employer. Notwithstanding the foregoing, in
applying sections 1563(a)(1), (2) and (3) of the Code for purposes of
determining a controlled group of corporations under section 414(b) of the Code
and in applying Treasury regulation section 1.414(c)-2 for purposes of
determining trades or businesses that are under common control for purposes of
section 414(c) of the Code, the phrase “at least 50 percent” will be used
instead of “at least 80 percent” at each place it appears in such sections.

1.02 “Board of Directors” means the Board of Directors of the Company, as
constituted from time to time, except that any action that could be taken by the
Board of Directors may also be taken by a duly authorized Committee of the Board
of Directors.

1.03 “Change in Control Event” means a change in the ownership of the Company, a
change in the effective control of the Company, or a change in the ownership of
a substantial portion of the assets of the Company as determined in accordance
with section 409A(a)(2)(A)(v) of the Code and Treasury regulation section
1.409A-3(i)(5), and as set forth below:

(a) A change in the ownership of the Company occurs on the date that any one
person or more than one person acting as a group (a “Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Company; provided, however, that for
purposes of this subsection (a), the acquisition of additional stock by any one
Person who is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company shall not be
considered to cause a change in the ownership of the Company (or to cause a
change in the effective control of the Company within the meaning of subsection
(b) below). An increase in the percentage of stock owned by any one Person as a
result of a transaction in which the Company acquires its stock in exchange for
property shall be treated as an acquisition of stock for purposes of this
subsection (a). This subsection (a) applies only when there is a transfer of
stock of the Company (or issuance of stock of the Company) and the Company’s
stock remains outstanding after the transaction;

(b) A change in the effective control of the Company occurs on the date that
either: (1) any one Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person) ownership of
the stock of the Company possessing thirty percent (30%) or more of the total
voting power of the stock of the Company; or (2) a majority of the members of
the Board of Directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors prior

 

-1-



--------------------------------------------------------------------------------

to the date of the appointment or election. A change in effective control also
may occur in a transaction in which either of the two corporations involved in
the transaction has a Change in Control Event under subsection (a) above or
(c) below. For purposes of this subsection (b), if any one Person is considered
to effectively control the Company within the meaning of this subsection (b),
the acquisition of additional control of the Company by such Person shall not be
considered to cause a change in the effective control of the Company (or to
cause a change in the ownership of the Company within the meaning of subsection
(a) above); or

(c) A change in the ownership of a substantial portion of the Company’s assets
occurs on the date that any one Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) assets from the Company that have a total gross fair market value equal
to or more than forty percent (40%) of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, “gross fair market value” means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. However, there is
no Change in Control Event under this subsection (c) when there is a transfer of
assets of the Company to an entity that is controlled by the shareholders of the
Company immediately after the transfer, as provided below. A transfer of assets
by the Company shall not be treated as a change in the ownership of such assets
if the assets are transferred to: (1) a shareholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
stock; (2) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company; (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company; or (4) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, by a Person described in clause (3) above. For
purposes of this subsection (c) and except as otherwise provided, a person’s
status is determined immediately after the transfer of the assets.

For purposes of this Section 1.02, persons will not be considered to be acting
as a group solely because they purchase or own stock of the Company at the same
time. However, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, and if a
person, including an entity, owns stock in both the Company and another
corporation and the Company and the other corporation enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders only
with respect to the ownership in the Company before the transaction giving rise
to the change and not with respect to the ownership interest in the other
corporation. Section 318(a) of the Code also applies to determine stock
ownership. Stock underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option);
provided, however, that if a vested option is exercisable for stock that is not
substantially vested (as defined by Treasury regulation sections 1.83-3(b) and
(j)), the stock underlying the option is not treated as owned by the individual
who holds the option.

1.04 “Committee” means the Committee under the Retirement Plan.

 

-2-



--------------------------------------------------------------------------------

1.05 “Company” means The PMI Group, Inc., a Delaware corporation, or any
successor thereto and any Affiliate to the extent required.

1.06 “Disability” or “Disabled” means (a) the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(b) the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Employer. The Committee
shall determine whether or not a Participant is Disabled based on such evidence
as the Committee deems necessary or advisable. Notwithstanding the foregoing, a
Participant shall be deemed Disabled if he or she is determined to be totally
disabled by the Social Security Administration.

1.07 “Employer” means Employer as defined under the Retirement Plan.

1.08 “Final Average Compensation” means Final Average Compensation as defined
under the Retirement Plan.

1.09 “Participant” means any employee who: (a) is eligible for benefits under
the Retirement Plan, (b) retires on or after January 1, 1989, and (c) meets the
eligibility requirements of Section 3.01 of this Plan.

1.10 “Plan” means The PMI Group, Inc. Additional Benefit Plan, as set forth in
the instrument and as heretofore or hereafter amended from time to time.

1.11 “Retirement Plan” means The PMI Group, Inc. Retirement Plan, as amended
from time to time.

1.12 “Retired Participant” means a Participant who retired in accordance with
the provisions of the Retirement Plan.

1.13 “Separation from Service” means a Participant’s death, retirement or other
termination of employment with the Employer and all of its Affiliates (as
determined in accordance with section 409A(a)(2)(A)(i) of the Code and Treasury
regulation section 1.409A-1(h)), including, but not by way of limitation, a
termination by resignation, discharge, death, Disability, Retirement, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous reemployment by the Company or an Affiliate. For this purpose,
the employment relationship shall be treated as continuing intact while the
Participant is on military leave, sick leave or other bona fide leave of
absence, except that if the period of such leave exceeds six (6) months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, then the employment relationship shall be deemed to have
terminated on the first day immediately following such six-month period. A leave
of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Employer.

 

-3-



--------------------------------------------------------------------------------

1.14 “Specified Participant” means a Participant who, as of the date of his or
her Separation from Service, is a key employee of the Company. For this purpose,
a Participant shall be deemed to be a “key employee” of the Company if he or she
meets the requirements of section 416(i)(1)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the regulations thereunder and disregarding section
416(i)(5) of the Code) at any time during the 12-month period ending on
September 30 (the “Identification Date”). In this connection, the definition of
compensation under Treasury regulation section 1.415(c)-2(a) will be used,
applied as if no safe harbor provided in Treasury regulation section
1.415(c)-2(d) were used, no elective special timing rules provided in Treasury
regulation section 1.415(c)-2(e) were used, and no elective special rules
provided in Treasury regulation section 1.415(c)-2(g) were used. If a
Participant is a key employee of the Company as of any Identification Date, then
he or she will be treated as such for the entire 12-month period beginning on
the first day of the fourth month following the Identification Date.

1.15 “Spouse” means Spouse as defined in the Retirement Plan.

1.16 “Trust” means a trust established pursuant to Section 4.07 of the Plan for
the purposes of holding assets for the payment of the Employer’s general
creditors, including the Employer’s Participants. Such Trust shall be intended
to be a grantor trust, of which the Employer is the grantor, within the meaning
of subpart E, part I, subchapter J, subtitle A of the Code. In addition, the
Trust, if established, shall be irrevocable and shall conform to the provisions
of Revenue Procedure 92-64.

ARTICLE II

INTRODUCTION

2.01 Purpose. The purpose of this Plan is to make up lost early retirement
payments for Participants who failed to reach their 20th anniversary with
Allstate as described in Section 3.02. The Plan is an unfunded deferred
compensation program for a select group of management and highly compensated
employees. Thus, the Plan is subject to Part 1 of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), but is exempt from
Parts 2, 3 and 4 thereof.

2.02 Administration. The Plan will be administered by the Committee. The
Committee has all discretionary authority to issue such rules as it deems
appropriate and to interpret the provisions of the Plan and make factual
determinations, including the power to determine the rights or eligibility of
employees or participants and any other persons, and the amounts of their
benefits under the Plan, and to remedy ambiguities, inconsistencies, or
omissions. Any decision by the Committee shall be final, binding, and conclusive
on all participants and all other persons, and shall be given the maximum
possible deference permitted by law.

 

-4-



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY AND AMOUNT OF BENEFITS

3.01 Eligibility. Each employee of an Employer who meets the definition of
Section 1.09 is eligible to receive a benefit under this Plan if he or she is
vested in benefits under the Retirement Plan and if he or she (a) had less than
20 years of service with Allstate on April 1, 1995, (b) incurs a Separation from
Service with at least 20 years of total service with the Company and Allstate
combined, and (c) has reached his or her 55th birthday but has not reached his
or her normal retirement date as defined by the Allstate Retirement Plan.

3.02 Amount of Benefit. The benefit described in this section 3.02 is applicable
to a Participant (if at all) only if the Participant is either a Highly
Compensated or a Highly Compensated Former Employee as defined in section 7.06
of the Retirement Plan.

For Participants who retire from the Retirement Plan with at least 55 years of
age and 20 years of combined service with the Company and Allstate and who did
not have 20 years of service with Allstate on April 1, 1995, the Company will
provide a temporary annuity equal to: (i) as reduced in (ii) payable for the
period described in (iii) below:

(i) The monthly life annuity payable from the Allstate Retirement Plan starting
at the Participant’s Normal Retirement Date as described by the Allstate
Retirement Plan. This is the accrued Allstate benefit at the Company spin-off
date as communicated by Allstate.

(ii) The monthly life annuity will be reduced by one half percent per month (6%
per year) for each month the Participant’s retirement precedes his or her Normal
Retirement as described by the Allstate Retirement Plan.

(iii) The monthly life annuity will be paid starting on the first day of the
month following retirement until the earlier of the Participant’s death or the
date which the Participant becomes eligible to receive his or her benefit from
the Allstate Retirement Plan.

3.03 Preretirement Surviving Spouse Benefit. Preretirement Surviving Spouse
Benefits will be payable under this Plan on behalf of a Participant. The benefit
payable will be equal to the lump sum present value of the payments that would
have been paid to the Participant had they retired the day before their death
and lived to the date that they are eligible to begin their Allstate Benefits.
In the event that the Participant does not have a surviving Spouse, the lump sum
will be paid to their beneficiary or estate.

3.04 Death Benefits After Retirement. Benefits will be payable from this Plan to
a beneficiary or contingent annuitant designated by a Retired Participant. The
Participant may elect to have, in the event of his or her death, the monthly
life annuity continue to his or her surviving Spouse but not beyond the date
when the Participant would have become eligible to receive his or

 

-5-



--------------------------------------------------------------------------------

her benefit from the Allstate Retirement Plan. If the Participant elects to have
the full benefit continue to his or her Spouse, then the benefit above will be
further reduced two percent. If the Participant elects to have half of the
benefit continue to his or her Spouse, then the benefit above will be further
reduced one percent.

ARTICLE IV

PAYMENT OF BENEFITS

4.01 Payment of Benefits. Subject to the provisions of Section 4.02, a
Participant who incurs a Separation from Service shall receive the benefits due
him or her under this Plan in the form of monthly payments as described in 3.02.
Such payment shall be made or commenced on the first day of the calendar month
that immediately follows the Participant’s Separation from Service or as soon as
administratively practicable thereafter.

4.02 Required Six-Month Delay of Payment to a Specified
Participant. Notwithstanding any contrary Plan provision, any payment(s) that
are otherwise required to be made under this Plan to a Specified Participant
shall be accumulated during the first six (6) months following the Participant’s
Separation from Service and shall be paid on the first day of the calendar month
that immediately follows the end of such six-month period (or if earlier, the
date of death of such Specified Participant) or as soon as administratively
practicable thereafter.

4.03 Retirement Plan Termination. No further benefits may be earned under this
Plan with respect to the Retirement Plan after the termination of the Retirement
Plan.

4.04 Facility of Payment. Any amount payable under the Plan to a person under a
Disability may be paid to such person’s legal representative, or may be applied
for the benefit of such person in any manner selected by the Committee.

4.05 Review of Benefit Determinations. The Committee will provide notice in
writing to any Participant or beneficiary whose claim for benefits under the
Plan is denied and the Committee shall afford such Participant or beneficiary a
review of its decision if so requested.

4.06 Payment and Funding of Benefits. Amounts payable under the Plan to or on
account of a Participant shall be paid directly by the Employers, and shall be
provided solely from the general assets of the Employers. Benefits under the
Plan are not funded, the Employers’ obligation to pay such benefits is merely an
unsecured contractual obligation, and a Participant or beneficiary shall be
treated as a general creditor of the Employers with respect to any benefits
payable under the Plan. Except as provided in Section 4.07, nothing in this Plan
shall be deemed to create a trust of any kind for the benefit of the Participant
or any beneficiary, or create any fiduciary relationship between the Company and
the Participant or any beneficiary with respect to any assets of the Company.

4.07 Contributions to Trust Upon a Change in Control Event. Upon a Change in
Control Event and by the fifteenth (15th) business day following the end of each
calendar month of each Plan

 

-6-



--------------------------------------------------------------------------------

year thereafter, the Employer shall irrevocably deposit cash (or its equivalent)
to a Trust for the investment of benefits payable under the Plan to or on
account of each Participant. However, any contributions made to the Trust in
respect of each Participant shall remain subject to the claims of the general
creditors of the Employers. Nothing contained in this Section 4.07 shall give
any Participant or beneficiary any interest in or claim against any specific
assets of the Company.

ARTICLE V

MISCELLANEOUS

5.01 Action by Company. Any action required or permitted to be taken by the
Company under the Plan shall be by resolution of its Board of Directors, by
resolution of a duly authorized committee of its Board of Directors, or by a
person or persons authorized by resolution of its Board of Directors or such
committee.

5.02 Amendment and Plan Termination. The Company may, in its sole discretion,
terminate, suspend, or amend this Plan at any time or from time to time, in
whole or in part, but no amendment, suspension, or termination of the Plan
shall, without the consent of a Participant, reduce the accrued benefit of the
Participant or any Spouse.

5.03 No Effect on Employment. Nothing in the Plan shall interfere with or limit
in any way the right of the Company or the Employer directly employing the
Participant to terminate any Participant’s employment at any time, with or
without cause. Employment with the Company and its Affiliates is on an at-will
basis only.

5.04 Assignment of Benefits. A Participant, Retired Participant, surviving
Spouse, or beneficiary may not, either voluntarily or involuntarily, assign,
anticipate, alienate, commute, pledge, or encumber any benefits to which he or
she is or may become entitled under the Plan, nor may the same be subject to
attachment or garnishment by any creditor’s claim or to legal process.

5.05 Applicable Law. The Plan is intended to comply with the provisions of
section 409A of the Code. Notwithstanding any contrary Plan provision, the Plan
shall be construed, administered and enforced in a manner that is consistent
with such intent. The provisions of the Plan also shall be construed,
administered and enforced in accordance with the applicable provisions of ERISA,
and to the extent not preempted by ERISA, with the applicable state laws
described in Section 5.07.

5.06 Construction. The Committee shall have full discretionary authority to
determine eligibility and to construe and interpret the terms of the Plan,
including the power to remedy possible ambiguities, inconsistencies, or
omissions.

5.07 Governing State Law; Severability. The Plan shall be construed,
administered and governed in all respects in accordance with the laws of the
State of California (but without giving effect to any choice or conflict of law,
provision or rule which would cause the application of the laws of any
jurisdiction other than the State of California). If any provision of the Plan
shall be held invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions hereof shall continue to be fully effective.

 

-7-



--------------------------------------------------------------------------------

5.08 Number. The singular, where appearing in this Plan, will be deemed to
include the plural, unless the context clearly indicates the contrary.

5.09 Participation of Affiliates. One or more Affiliates of the Company may
become a participating employer by adopting the Plan. By adopting the Plan, an
Affiliate is deemed to agree to all of its terms, including (but not limited to)
the provisions granting exclusive authority to the Company to amend the Plan and
the provisions granting exclusive authority to the Committee to administer and
interpret the Plan. Any Affiliate may terminate its participation in the Plan at
any time subject, in each case, to the approval of the Company. The liabilities
incurred under the Plan to the Participants employed by each employer shall be
solely the liabilities of that employer, and no other employer shall be liable
for benefits accrued by a Participant during any period when he or she was not
employed by such employer.

5.10 Indemnification. The Company shall, and hereby does, indemnify and hold
harmless the members of the Committee, from and against any and all losses,
claims, damages or liabilities (including attorneys’ fees and amounts paid, with
the approval of the Company’s Board of Directors, in settlement of any claim)
arising out of or resulting from the implementation of a duty, act or decision
with respect to the Plan, so long as such duty, act or decision does not involve
gross negligence or willful misconduct on the part of any such individual.

5.11 Income Inclusion Under Section 409A of the Code. If the Internal Revenue
Service or a court of competent jurisdiction determines that Plan benefits are
includible for federal income tax purposes in the gross income of a Participant
before his or her actual receipt of such benefits due to a failure of the Plan
to satisfy the requirements of section 409A of the Code, the Participant shall
be solely responsible for his or her expenses, including additional taxation,
related to such a determination.

5.12 No Guarantees Regarding Tax Treatment. Participants (or their
beneficiaries) shall be responsible for all taxes with respect to any benefits
under the Plan. The Company and the other Affiliates make no guarantees
regarding the tax treatment to any person of any payments made under this Plan.

IN WITNESS WHEREOF, The PMI Group, Inc. by it duly authorized officer, has
executed this restated Plan on the date indicated below.

 

    THE PMI GROUP, INC. Dated: September 24, 2007   By:  

/s/ Charles Broom

    Charles Broom   Title:   Senior Vice President

 

-8-